--------------------------------------------------------------------------------

Exhibit 10.1.1

AMENDMENT TO THE ASSET PURCHASE AGREEMENT
(the “Amendment”)

     THIS AMENDMENT, is made and entered into as of April 2, 2009, by and among
MabCure Inc. (f/k/a Smartec Holdings Inc.), (“Pubco”), Indigoleaf Associates
Ltd. (the “Vendor”), and Dr. Amnon Gonenne (the “Executive”). (Together the
“Parties”, and each individually, a “Party”).

     WHEREAS, Pubco, the Vendor and the Executive entered into an Asset Purchase
Agreement dated January 10, 2008 (the “Agreement”); and

     WHEREAS, the Executive, as one of the founders of the cancer therapy and
detection business of Pubco, was granted the Executive Shares as founder shares;
and

     WHEREAS, the Executive is one of the key employees of Pubco, and his
continued engagement with Pubco for a certain period of time is important for
the growth and development of Pubco; and

     WHEREAS, the foregoing points were not clearly set forth in the Agreement;
and

     WHEREAS, the Parties are interested in amending the Agreement to clarify
the intent of the Parties and to correct a mistake in the description of the
Executive Shares, while leaving the Agreement’s remaining terms and conditions
in full force and effect.

     NOW THEREFORE, the Parties hereby agree to amend the Agreement as follows:

1. Except as specifically modified by this Amendment, the terms and conditions
of the Agreement shall remain in full force and effect and shall continue to
govern the business relationship among the Parties. The effective date of this
Amendment shall be the date of the Agreement. In the event of any inconsistency
between the terms of this Amendment and the terms of the Agreement, the terms of
this Amendment shall control.

2. The capitalized terms used in this Amendment shall have the meanings ascribed
to them in the Agreement, unless defined otherwise herein.

3. Section 3 of the Agreement shall be deleted and replaced with the following
amended Section 3:

  3.

The Executive Shares

        3.1

At the Closing, in consideration of the services provided by the Executive as
one of the founders of the cancer detection and therapy business of Pubco, Pubco
shall issue to the Executive 6,409,600 common shares in the capital of Pubco
(the "Executive Shares"; the Executive Shares and the Vendor Shares
collectively, the "Transaction Shares") as founders stock, which shares when
issued shall be issued as fully-paid and non-assessable.

        3.2

Notwithstanding the foregoing, the Executive agrees and acknowledges that 75% of
the Executive Shares (i.e. 4,807,200 shares; the "Repurchase Shares") shall be
subject to a Lapsing Repurchase


--------------------------------------------------------------------------------


Right (as defined in Section 3.3 below) and such shares shall be held in escrow
by the Escrow Agent (as defined below). The Repurchase Shares shall be released
from the Lapsing Repurchase Right and shall be no longer subject thereto
following an 18 month period from the Closing. The Repurchase Shares shall be
released in three 6-month intervals (each an "Interval"), such that 1/3 of the
Repurchase Shares (i.e. 1,602,400 shares) shall be released from the Lapsing
Repurchase Right at the end of each Interval, provided that at each respective
Interval the Executive continues to be retained by Pubco pursuant to the
employment agreement (the "CEO Employment Agreement") to be entered into by
Pubco and the Executive. All of the Repurchase Shares shall be released from the
Lapsing Repurchase Right and no longer subject thereto upon the expiration of a
continuous period of employment of 18 months from the Closing (the "Employment
Term").

        3.3

The Lapsing Repurchase Right shall mean Pubco’s right to repurchase the
Repurchase Shares from the Executive, as described in this Section 3.3.
Notwithstanding anything to the contrary in this Agreement, the parties agree
that in the event that Pubco shall be prohibited, on account of any applicable
law, from repurchasing the Repurchase Shares, Pubco may assign the Lapsing
Repurchase Right (or designate as the party or parties entitled to exercise the
Lapsing Repurchase Right) to all of the stockholders of Pubco, on a pro-rata
basis, all under the same terms and conditions as set forth in this Agreement.
The Lapsing Repurchase Right shall be exercisable with respect to all of the
then Repurchase Shares (subject to the provisions of Section 3.4 below) if the
CEO Employment Agreement is terminated before the end of the Employment Term
(the “Trigger Event”). Within one hundred and twenty (120) days of the
occurrence of the Trigger Event, Pubco shall exercise the Lapsing Repurchase
Right unless the majority of independent Directors of Pubco determines not to
exercise the Lapsing Repurchase Right. Upon exercise of the Lapsing Repurchase
Right, Pubco, or its assignee or designee, shall pay the Executive an amount
equal to the par value of each of the Repurchase Shares being repurchased.

        3.4

Notwithstanding the foregoing, if, prior to the 18-month anniversary of the
Closing: (a) Pubco terminates the services of the Executive without "cause", as
defined below, or (b) in the event of a "change of control" of Pubco (defined as
the amalgamation, arrangement, merger, consolidation or other combination of
Pubco with another entity pursuant to which the shareholders of Pubco
immediately before such amalgamation, agreement, merger, consolidation or other
combination do not own securities of the successor or continuing entity which
would entitle them to cast more than 50% of the votes attaching to all common
shares in the capital of the successor or continuing entity immediately
thereafter), then all the Repurchase Shares not yet released from the Lapsing
Repurchase Right shall be released immediately from the Lapsing Repurchase Right
and shall no longer be subject thereto. Furthermore, and notwithstanding the
foregoing, if, prior to the 18- month anniversary of the Closing, the Executive
is unable to substantially perform his duties according to the terms of the CEO
Employment Agreement by reason of his death or "disability" (defined as the
inability of the Executive to perform the material and substantial duties
pursuant to the terms of the CEO Employment Agreement on a full-time basis for a
period of four consecutive weeks during the Employment Term), then the number of
Repurchase Shares that would have been released from the Lapsing Repurchase
Right at the next proceeding Interval shall be released immediately from the
Lapsing Repurchase Right and shall no longer be subject thereto. For purposes of
this Agreement, “cause” is defined as: (i) the continued failure by the
Executive to substantially perform his duties according to the terms of the CEO
Employment Agreement (other than any such failure resulting from the death or
disability (as defined below) of the Executive) after Pubco shall have given the
Executive reasonable notice in writing of such failure and a reasonable
opportunity, of not less than 30 days, to correct same, (ii) the conviction of
the Executive for embezzlement, theft, fraud or other criminal offence, (iii)
the breach by the Executive of a fiduciary duty owed to Pubco, or (iv) the
breach by the Executive of any confidentiality or non-competition agreement of
undertaking of the Executive).

4. Section 8 of the Agreement shall be amended such that (a) the opening clause
of the first sentence of Section 8 shall be modified to read as follows: “To
ensure compliance with the No

2

--------------------------------------------------------------------------------

Sale Limitation and the Lapsing Repurchase Right under Section 3 hereof, . . .
”, and (b) the words “and vested” which appear in parentheses in the second
sentence of Section 8 shall be deleted.

5. Section 11 of the Agreement shall be amended such that the phrase in
parentheses in the first sentence of Section 11 shall be modified to read as
follow: “(but expressly including the Repurchase Shares, even if not yet
released from the Lapsing Repurchase Right).”

6. Section 21(l) of the Agreement shall be amended to read as follows: “The
Executive having delivered to Pubco a "medallion guaranteed" Stock Power of
Attorney in respect of the Repurchase Shares; and”.

7. This Amendment and the Agreement constitute the entire agreement among the
Parties with respect to the subject matter herein and therein, and supersede all
prior agreements and understandings among the Parties with respect to the
subject mater hereof or thereof.

     IN WITNESS HEREOF, the Parties have executed this Amendment.

MabCure Inc. Indigoleaf Associates Ltd.         /s/ Itshak Zivan /s/ Dr. Elisha
Orr Name: Itshak Zivan Name: Dr. Elisha Orr Title: Director Title: Director
Date: March 18, 2009 Date: April 2, 2009         Dr. Amnon Gonenne       /s/ Dr.
Amnon Gonenne   Date: April 1, 2009  

3

--------------------------------------------------------------------------------